Case 1:19-cv-00956-LPS Document 142 Filed 02/11/21 Page 1 of 1 PageID #: 4602

                       MORRIS, NICHOLS, ARSHT & TUNNELL                        LLP
                                     1201 N OR TH M ARK E T S TREET
                                              P.O. B OX 1347
                                W I LM I NG TO N , D ELAW ARE 19899-1347


                                            (302) 658-9200
                                         (302) 658-3989 FAX


JEREMY A. TIGAN
(302) 351-9106
jtigan@morrisnichols.com


                                         February 11, 2021

The Honorable Leonard P. Stark                                             VIA ELECTRONIC FILING
United States District Court
for the District of Delaware
844 North King Street
Wilmington, DE 19801

Re:       CyDex Pharm., Inc. v. Alembic Global Holding SA, et al., C.A. No. 19-956 (LPS)

Dear Chief Judge Stark:

        Pursuant to the parties’ Stipulation and Order to Stay (D.I. 141), we write to provide a
brief status report. The parties have made substantial progress toward finalizing an agreement.
To allow for continued progress toward settling this dispute, the parties jointly request that the
stay continue in place. The parties will file another status report by March 12, 2021.

                                               Respectfully,

                                               /s/ Jeremy A. Tigan

                                               Jeremy A. Tigan (#5239)

JAT/rs
cc:    All Counsel of Record (via CM/ECF and e-mail)
